DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                J.R., a child,
                                  Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-3508

                          [November 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael James Orlando, Judge; L.T. Case No.
21001052DL.

   Brian F. Greenwald, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.